MacIntyre, J.
1. Wliere there were two counts in the indictment, and “during the trial of the said ease the State, through statement of its counsel made in open court, withdrew the second count of said indictment,” and a verdict was rendered by the judge, without the intervention of a jury, as follows: “I find the defendant, guilty, this June 27th, 1935,” this general verdict will be construed as meaning guilty *363on the first count only, the second count having been withdrawn. Hence, it is immaterial whether or not the evidence authorized a verdict on the second count. There is no merit in the special ground of the motion for a new trial. Hall v. State, 43 Ga. App. 224 (158 S. E. 357) ; Vinson v. State, 45 Ga. App. 220 (3) (164 S. E. 209) ; Davis v. State, 47 Ga. App. 706 (171 S. E. 401).
Decided April 8, 1936.
Rehearing denied May 26, 1936.
J. O. Ewing, Durwood T. Pye, for plaintiff in error.
John S. McClelland, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.
2. The evidence authorized the verdict, and for no reason assigned should the judgment be reversed.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.